

SUBSCRIPTION AGREEMENT


Nevada Gold Holdings, Inc.
1265 Mesa Drive
Fernley, Nevada 89408


This Subscription Agreement (this “Agreement”) has been executed by the
subscriber set forth in the signature page attached hereto (the “Subscriber”) in
connection with the private placement offering (the “Offering”) of a minimum of
4,000,000 and a maximum of 8,000,000 units of securities (the “PPO Units”)
issued by Nevada Gold Holdings, Inc., a Nevada Corporation (the “Company”), at a
purchase price of $0.25 per PPO Unit.  Each PPO Unit consists of (i) one share
of the Company’s common stock, par value $0.001 per share (“Common Stock”), and
(ii) a warrant, substantially in the form of Exhibit A attached hereto  (the
“Warrants”), representing the right to purchase one share of Common Stock,
exercisable for a period of five years at an exercise price of $0.50 per whole
share; and in the event the Offering is oversubscribed, the Company may, in its
discretion, sell up to 1,000,000 additional Units at the same purchase price per
Unit.
 
The PPO Units being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities
Act”).  The Offering is being made on a “best efforts” basis to “accredited
investors,” as defined in Regulation D under the Securities Act, and non-”U.S.
persons,” as defined in Regulation S under the Securities Act.  The Company
reserves the right, in its sole discretion and for any reason, to reject any
Subscriber’s subscription in whole or in part, or to allot less than the number
of PPO Units subscribed for.
 
The closing of the Offering (the “Closing;” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall be at the offices of
Gottbetter & Partners, LLP, as counsel to the Company, at 488 Madison Avenue,
New York, New York 10022 (or such other place as is mutually agreed to by the
Company).  The Company may conduct multiple closings for the sale of the PPO
Units until the termination of the Offering.  The Offering shall continue until
July 15, 2009, which date may be extended until August 15, 2009 by the Company.
 
1.           Subscription.  The undersigned Subscriber hereby subscribes to
purchase the number of PPO Units set forth on the signature page attached
hereto, at an aggregate price as set forth on such signature page (the “Purchase
Price”), subject to the terms and conditions of this Agreement and on the basis
of the representations, warranties, covenants and agreements contained herein.
 
2.           Subscription Procedure.  To complete a subscription for the PPO
Units, the Subscriber must fully comply with the subscription procedure provided
in this Section on or before the Closing Date.
 

--------------------------------------------------------------------------------


 
a.           Transaction Documents.  On or before the Closing Date, the
Subscriber shall review, complete and execute the Signature Page to this
Agreement and the Investor Certification, attached hereto as Appendix A
(collectively, the “Transaction Documents”), and deliver the Transaction
Documents to the Escrow Agent.  Executed documents may be delivered to the
Escrow Agent by facsimile or electronic mail (e-mail), if the Subscriber
delivers the original copies of the documents to the Escrow Agent as soon as
practicable thereafter.
 
b.           Purchase Price.  Simultaneously with the delivery of the
Transaction Documents to the Escrow Agent as provided herein, and in any event
on or prior to the Closing Date, the Subscriber shall deliver to the Escrow
Agent the full Purchase Price by check or by wire transfer of immediately
available funds.
 
c.           Company Discretion.  The Subscriber understands and agrees that the
Company in its sole discretion reserves the right to accept or reject this or
any other subscription for PPO Units, in whole or in part, notwithstanding prior
receipt by the Subscriber of notice of acceptance of this subscription.  The
Company shall have no obligation hereunder until the Company shall execute and
deliver to the Subscriber an executed copy of this Agreement.  If this
subscription is rejected in whole, or the offering of PPO Units is terminated,
all funds received from the Subscriber will be returned without interest or
offset, and this Agreement shall thereafter be of no further force or
effect.  If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest or offset, and
this Agreement will continue in full force and effect to the extent this
subscription was accepted.
 
3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Subscriber the following:
 
a.           Organization and Qualification.  The Company is a corporation duly
organized and validly existing under the laws of the State of Nevada.  The
Company has all requisite power and authority to carry on its business as
currently conducted.  The Company is duly qualified to transact business in each
jurisdiction in which the failure to be so qualified would not reasonably be
expected to have a material adverse effect on the Company’s business,
properties, financial condition (a “Material Adverse Effect”).
 
b.           Authorization.  As of the Closing, all action on the part of the
Company, its board of directors, officers and existing stockholders necessary
for the authorization, execution and delivery of this Agreement, the Warrant and
the performance of all obligations of the Company hereunder and thereunder shall
have been taken, and this Agreementt and the Warrant, assuming due execution by
the parties hereto and thereto, will constitute valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms, subject to: (i) judicial principles limiting the availability of specific
performance, injunctive relief, and other equitable remedies and (ii)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect generally relating to or affecting creditors’ rights.


c.           Valid Issuance of the Common Stock and the Warrant.  The shares of
Common Stock and the Warrant, when issued, sold and delivered in accordance with
the terms of this Agreement for the consideration expressed herein, and the
shares of Common Stock underlying the Warrant, when issued and delivered in
accordance with the terms of the Warrant, shall be duly and validly issued and
will be free of restrictions on transfer directly or indirectly created by the
Company other than restrictions on transfer under this Agreement and the terms
of the Warrant and under applicable federal and state securities laws.


2

--------------------------------------------------------------------------------




d.           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the offer, sale or issuance of the
PPO Units, except for the following: (i) the filing of such notices as may be
required under the Securities Act and (ii) the compliance with any applicable
state securities laws, which compliance will have occurred within the
appropriate time periods therefor.


e.           Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the best of the Company’s knowledge, threatened
before any court, administrative agency or other governmental body against the
Company which question the validity of this Agreement or the Warrant, or the
right of the Company to enter into any of them, or to consummate the
transactions contemplated hereby or thereby, or which would reasonably be
expected to have a Material Adverse Effect.  The Company is not a party or
subject to, and none of its assets is bound by, the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality which would reasonably be expected to have a Material Adverse
Effect.


f.           Compliance with Other Instruments.  The Company is not in violation
or default of any provision of its Articles of Incorporation, each as in effect
immediately prior to the Closing, except for such failures as would not
reasonably be expected to have a Material Adverse Effect. The Company is not in
violation or default of any provision of any material instrument, mortgage, deed
of trust, loan, contract, commitment, judgment, decree, order or obligation to
which it is a party or by which it or any of its properties or assets are bound
which would reasonably be expected to have a Material Adverse Effect.  To the
best of its knowledge, the Company is not in violation or default of any
provision of any federal, state or local statute, rule or governmental
regulation which would reasonably be expected to have a Material Adverse
Effect.  The execution, delivery and performance of and compliance with this
Agreement and the issuance and sale of the PPO Units, will not result in any
such violation, be in conflict with or constitute, with or without the passage
of time or giving of notice, a default under any such provision, require any
consent or waiver under any such provision (other than any consents or waivers
that have been obtained), or result in the creation of any mortgage, pledge,
lien, encumbrance or charge upon any of the properties or assets of the Company
pursuant to any such provision.


g.           Certain Registration Matters.  Assuming the accuracy of the
Subscriber’s representations and warranties set forth in this Agreement and the
Transaction Documents, and the representations and warranties made by all other
purchasers of PPO Units in the Offering, no registration under the Securities
Act is required for the offer and sale of the PPO Units by the Company to the
Subscriber hereunder.


h.           No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the PPO Units by any form of
general solicitation or general advertising (within the meaning of Regulation
D).


3

--------------------------------------------------------------------------------




4.           Representations and Warranties of the Subscriber.  The Subscriber
represents and warrants to the Company the following:
 
a.           The Subscriber, its advisers, if any, and designated
representatives, if any, have the knowledge and experience in financial and
business matters necessary to evaluate the merits and risks of its prospective
investment in the Company, and have carefully reviewed and understand the risks
of, and other considerations relating to, the purchase of PPO Units and the tax
consequences of the investment, and have the ability to bear the economic risks
of the investment.
 
b.           The Subscriber is acquiring the PPO Units for investment for its
own account and not with the view to, or for resale in connection with, any
distribution thereof.  The Subscriber understands and acknowledges that the PPO
Units, the shares of Common Stock, the Warrants and the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) have not been
registered under the Securities Act or any state securities laws, by reason of a
specific exemption from the registration provisions of the Securities Act and
applicable state securities laws, which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein.  The Subscriber
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
third person with respect to any of the PPO Units, the shares of Common Stock,
the Warrant or the Warrant Shares.  The Subscriber understands and acknowledges
that the offering of the PPO Units pursuant to this Agreement will not be
registered under the Securities Act nor under the state securities laws on the
ground that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from the registration requirements of the
Securities Act and any applicable state securities laws.
 
c.           The Subscriber understands that no public market now exists, and
there never will be a public market for, the PPO Units, that an active public
market for the Company’s Common Stock does not now exist and that there may
never be an active public market for the shares of Common Stock sold in the
Offering.
 
d.           The Subscriber, its advisers, if any, and designated
representatives, if any, have received and reviewed information about the
Company and have had an opportunity to discuss the Company’s business,
management and financial affairs with its management.  The Subscriber
understands that such discussions, as well as any written information provided
by the Company, were intended to describe the aspects of the Company’s business
and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company.  Some of such information includes projections as to the
future performance of the Company, which projections may not be realized, are
based on assumptions which may not be correct and are subject to numerous
factors beyond the Company’s control.
 
4

--------------------------------------------------------------------------------


 
e.           As of the Closing, all action on the part of Subscriber, and its
officers, directors and partners, if applicable, necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Subscriber hereunder shall have been taken, and this
Agreement, assuming due execution by the parties hereto, constitutes a valid and
legally binding obligation of the Subscriber, enforceable in accordance with its
terms, subject to: (i) judicial principles limiting the availability of specific
performance, injunctive relief, and other equitable remedies and (ii)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect generally relating to or affecting creditors’ rights.
 
f.           The Subscriber either (i) is an “accredited investor” as defined in
Rule 501 of Regulation D as promulgated by the Securities and Exchange
Commission under the Securities Act or (ii) is not a “U.S. Person” as defined in
Regulation S as promulgated by the Securities and Exchange Commission under the
Securities Act, and, in each case, shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.
 
g.           The Subscriber, if a non-U.S. Person, agrees that it is acquiring
the Shares in an offshore transaction pursuant to Regulation S and hereby
represents to the Company as follows:
 
(i)           Subscriber is outside the United States when receiving and
executing this Subscription Agreement; and
 
(ii)           Subscriber has not acquired the Shares as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation
S) in the United States in respect of the Shares which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of the Shares; provided, however, that the Subscriber may sell or
otherwise dispose of the Shares pursuant to registration of the Shares under the
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements and as otherwise provided
herein.
 
(iii)           The Subscriber understands and agrees that offers and sales of
any of the Shares prior to the expiration of a period of one year after the date
of transfer of the Shares under this Subscription Agreement (the “Distribution
Compliance Period”), shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the Securities Act or an exemption therefrom, and that all offers and sales
after the Distribution Compliance Period shall be made only in compliance with
the registration provisions of the Securities Act or an exemption therefrom, and
in each case only in accordance with all applicable securities laws.
 
(iv)           The Subscriber understands and agrees not to engage in any
hedging transactions involving the Shares prior to the end of the Distribution
Compliance Period unless such transactions are in compliance with the Securities
Act.
 
(v)           The Subscriber hereby represents that it has satisfied itself as
to the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Shares or any use of this Subscription
Agreement, including: (a) the legal requirements within its jurisdiction for the
purchase of the Shares; (b) any foreign exchange restrictions applicable to such
purchase; (c) any governmental or other consents that may need to be obtained;
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Shares. Such
Subscriber’s subscription and payment for, and its continued beneficial
ownership of the Shares, will not violate any applicable securities or other
laws of the Subscriber’s jurisdiction.
 
5

--------------------------------------------------------------------------------


 
h.           The Subscriber or its duly authorized representative realizes that
because of the inherently speculative nature of investments of the kind
contemplated by the Company, the Company’s investment results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that can result in
substantial or, at times, even total losses.
 
i.           The Subscriber has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the PPO Units and could afford complete loss of such investment.
 
j.           The Subscriber is not subscribing for PPO Units as a result of or
subsequent to any advertisement, article, notice or other communication,
published in any newspaper, magazine or similar media or broadcast over
television, radio, or the internet, or presented at any seminar or meeting, or
any solicitation of a subscription by a person not previously known to the
Subscriber in connection with investments in securities generally.
 
k.           All of the information that the Subscriber has heretofore furnished
or which is set forth herein is correct and complete as of the date of this
Agreement, and, if there should be any material change in such information prior
to the admission of the undersigned to the Company, the Subscriber will
immediately furnish revised or corrected information to the Company.
 
5.           Transfer Restrictions.  The Subscriber acknowledges and agrees as
follows:
 
a.           The PPO Units, the shares of Common Stock and the Warrant have not
been registered for sale under the Securities Act, in reliance on the private
offering exemption in Section 4(2) thereof; the Company does not intend to
register the PPO Units, the shares of Common Stock and the Warrant under the
Securities Act at any time in the future; and the undersigned will not
immediately be entitled to the benefits of Rule 144 with respect to the PPO
Units, the shares of Common Stock and the Warrant.
 
b.           The Subscriber understands that the certificates representing the
Shares and the Warrants, until such time as the Shares or Warrant Shares (as the
case may be)  have been registered under the Securities Act, shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such certificates or other instruments):


For U.S. Persons:


THE SECURITIES REPRESENTED HEREBY [(AND THE SECURITIES ISSUABLE UPON THE
EXERCISE HEREOF)] HAVE BEEN ISSUED PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.
 
 
6

--------------------------------------------------------------------------------

 
 
For Non-U.S. Persons:
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
 
Furthermore, the warrants issued to investors purchasing units in this offering
in an offshore transaction outside the united states in reliance on regulation s
will bear an additional restrictive legend to the following effect:
 
THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON BEHALF OF A
U.S. PERSON OR A PERSON IN THE UNITED STATES UNLESS THE WARRANT AND THE
UNDERLYING SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT AND THE
APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS IS AVAILABLE.
 
The legend(s) set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if (a) such Shares are being sold pursuant to a registration statement
under the Securities Act, or (b) such holder delivers to the Company an opinion
of counsel, in a reasonably acceptable form, to the Company that a disposition
of the Shares is being made pursuant to an exemption from such registration.
 
c.           No governmental agency has passed upon the PPO Units, the shares of
Common Stock and the Warrant or made any finding or determination as to the
wisdom of any investments therein.
 
7

--------------------------------------------------------------------------------


 
d.           There are substantial restrictions on the transferability of the
shares of Common Stock, and if the Company decides to issue certificates
representing the shares of Common Stock, restrictive legends will be placed on
any such certificates.


6.           Indemnification.  The Subscriber agrees to indemnify and hold
harmless the Company,  any placement agent, dealer or finder in the Offering,
and their respective officers, directors, employees, agents, advisors, control
persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Subscriber of any
covenant or agreement made by the Subscriber herein or in any other document
delivered in connection with this Agreement.
 
7.           Irrevocability; Binding Effect.  The Subscriber hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Subscriber,
except as required by applicable law, and that this Agreement shall survive the
death or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.  If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.


8.           Modification.  This Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
 
9.           Notices.  All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if transmitted
by hand delivery, by facsimile transmission, by registered or certified mail,
postage pre-paid, by electronic mail, or by nationally recognized overnight
carrier, to the persons at the addresses set forth below (or at such other
address as may be provided hereunder), and shall be deemed to have been
delivered (i) if transmitted by hand delivery, as of the date delivered, (ii) if
transmitted by facsimile or electronic mail, as of the date so transmitted with
an automated confirmation of delivery, (iii) if transmitted by nationally
recognized overnight carrier, as of the Business Day following the date of
delivery to the carrier, and (iv) if transmitted by registered or certified
mail, postage pre-paid, on the third Business Day following posting with the
U.S. Postal Service: (a) if to the Company, at the address set forth above, or
(b) if to the Subscriber, at the address set forth on the signature page hereof
(or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section).


10.           Assignability.  This Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Subscriber and
the transfer or assignment of the PPO Units, the shares of Common Stock, the
Warrant or the shares of Common Stock underlying the Warrants shall be made only
in accordance with all applicable laws.
 
8

--------------------------------------------------------------------------------


 
11.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.
 
12.           Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:


(a)           Arbitration is final and binding on the parties.


(b)           The parties are waiving their right to seek remedies in court,
including the right to a jury trial.


(c)           Pre-arbitration discovery is generally more limited and different
from court proceedings.


(d)           The arbitrator’s award is not required to include factual findings
or legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.


(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.


(f)           All controversies which may arise between the parties concerning
this Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York City, New
York.  Judgment on any award of any such arbitration may be entered in the
Supreme Court of the State of New York or in any other court having jurisdiction
of the person or persons against whom such award is rendered.  Any notice of
such arbitration or for the confirmation of any award in any arbitration shall
be sufficient if given in accordance with the provisions of this Agreement.  The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them.


13.           Blue Sky Qualification.  The purchase of PPO Units under this
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the PPO Units from applicable federal and state securities
laws.  The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company shall be released from any and all obligations to maintain its offer,
and may rescind any sale contracted, in the jurisdiction.


14.           Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.


15.           Confidentiality.  The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Company, not
otherwise properly in the public domain, including, without limitation, the
business summary of the Company, was received in confidence.  The Subscriber
agrees not to divulge, communicate or disclose, except as may be required by law
or for the performance of this Agreement, or use to the detriment of the Company
or for the benefit of any other person, or misuse in any way, any confidential
information of the Company, including any scientific, technical, trade or
business secrets of the Company and any scientific, technical, trade or business
materials that are treated by the Company as confidential or proprietary,
including, but not limited to, ideas, discoveries, inventions, developments and
improvements belonging to the Company and confidential information obtained by
or given to the Company about or belonging to third parties.
 
9

--------------------------------------------------------------------------------


 
16.           Miscellaneous.


(a)           This Agreement constitutes the entire agreement between the
Subscriber and the Company with respect to the subject matter hereof and
supersede all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof.  The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.


(b)           The representations and warranties of the Company and the
Subscriber made in this Agreement shall survive the execution and delivery
hereof and delivery of the Common Stock and the Warrants contained in the PPO
Units.


(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby, whether or not the transactions contemplated hereby are
consummated.


(d)           This Agreement may be executed in one or more original or
facsimile counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.


(e)           Each provision of this Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.


(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.


(g)           The Subscriber understands and acknowledges that there may be
multiple Closings for the Offering.


(h)           The Subscriber hereby agrees to furnish the Company such other
information as the Company may request prior to the Closing with respect to its
subscription hereunder.
 
10

--------------------------------------------------------------------------------


 
17.           Public Disclosure.  Neither the Subscriber nor any officer,
manager, director, member, partner, stockholder, employee, affiliate, affiliated
person or entity of the Subscriber shall make or issue any press releases or
otherwise make any public statements or make any disclosures to any third person
or entity with respect to the transactions contemplated herein and will not make
or issue any press releases or otherwise make any public statements of any
nature whatsoever with respect to the Company without the Company’s express
prior approval.  The Company has the right to withhold such approval in its sole
discretion.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
11

--------------------------------------------------------------------------------


 
How to subscribe for PPO Units in the private offering of
Nevada Gold Holdings, Inc.:


1.
Date and Fill in the number of PPO Units being purchased and Complete and Sign
the Signature Page.



2.
Initial the Investor Certification page.



3.
Fax or email all forms and then send all signed original documents to:



Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Facsimile Number:  (212) 400-6901
Telephone Number:  (212) 400-6900
Attn:  Rachel L. DeGenaro
E-mail Address:  rlg@gottbetter.com


4.
If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the number of PPO Units you are purchasing
should be made payable to the order of “CSC Trust Company of Delaware, Escrow
Agent for NEVADA GOLD HOLDINGS, INC.” and should sent to CSC Trust Company of
Delaware, 2711 Centerville Road, One Little Falls Center, Wilmington, DA 19808.



5.
If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price for the number of PPO
Units you are purchasing according to the following instructions:



Bank:
 
PNC Bank.
ABA Routing #:
 
031 100 089
Account Name
 
CSC Trust Company of Delaware
Account #:
 
5605012373
Reference:
 
“Nevada Gold Holdings Escrow 79-1289
– [insert Subscriber’s name]”

 
Thank you for your interest,


Nevada Gold Holdings, Inc.
 
12

--------------------------------------------------------------------------------


 
NEVADA GOLD HOLDINGS, INC.
SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT


IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement.
 
Dated:                                                      , 2009


SUBSCRIBER (individual)
 
SUBSCRIBER (entity)
           
Signature
 
Name of Entity
           
Print Name
 
Signature
         
Print Name:
 
Signature (if Joint Tenants or Tenants in Common)
       
Title:
 
     
Address of Principal Residence:
 
Address of Executive Offices:
                       
Social Security Number(s):
 
IRS Tax Identification Number:
           
Telephone Number:
 
Telephone Number:
           
Facsimile Number:
 
Facsimile Number:
           
E-mail Address:
 
E-mail Address:
     




   
X
$0.25
 
=
 
$
 
Number of PPO Units
 
 
Price per PPO Unit
      Purchase Price

 
13

--------------------------------------------------------------------------------


 
NEVADA GOLD HOLDINGS, INC.
 
IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement.
 
NEVADA GOLD HOLDINGS, INC.
     
By:
     
Name:
David Mathewson
 
Title:
Chief Executive Officer, President
   
and Chairman of the Board



14

--------------------------------------------------------------------------------


 
Appendix A
 
NEVADA GOLD HOLDINGS, INC.
INVESTOR CERTIFICATION


For Individual Accredited Investors Only
(all Individual Accredited Investors must INITIAL where appropriate):


Initial _______
 
I have a net worth (including home, furnishings and automobiles) in excess of
$1,000,000 either individually or through aggregating my individual holdings and
those in which I have a joint, community property or other similar shared
ownership interest with my spouse.
Initial _______
 
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.



For Non-Individual Accredited Investors
(all Non-Individual Accredited Investors must INITIAL where appropriate):


Initial _______
 
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.
Initial _______
 
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.
Initial _______
 
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.
Initial _______
 
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.
Initial _______
 
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.
Initial _______
 
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.
Initial _______
 
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.
Initial _______
 
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.
Initial _______
 
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.
Initial _______
 
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
Initial _______
 
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.

 

--------------------------------------------------------------------------------


 
NEVADA GOLD HOLDINGS, INC.
INVESTOR CERTIFICATION (continued)


For Non-U.S. Person Investors
(all Investors who are not a U.S. Person must INITIAL this section):


Initial _______
 
The Investor is not a “U.S. Person” as defined in Regulation S; and specifically
the Purchaser is not:
     
A.
 
a natural person resident in the United States of America, including its
territories and possessions (“United States”);
B.
 
a partnership or corporation organized or incorporated under the laws of the
United States;
C.
 
an estate of which any executor or administrator is a U.S. Person;
D.
 
a trust of which any trustee is a U.S. Person;
E.
 
an agency or branch of a foreign entity located in the United States;
F.
 
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;
G.
 
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or
H.
 
a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.



And, in addition:
     
I.
 
the Purchaser was not offered the Units in the United States;
J.
 
at the time the buy-order for the Units was originated, the Purchaser was
outside the United States; and
K.
 
the Purchaser is purchasing the Units for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Units has not
been pre-arranged with a purchaser in the United States.

 

--------------------------------------------------------------------------------


 